               Case 2:20-mj-00425-BAT Document 13 Filed 07/20/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    UNITED STATES OF AMERICA,

 9                                Plaintiff,                  CASE NO. MJ20-425

10            v.                                              DETENTION ORDER

11    ISAIAH THOMAS WILLOUGHBY,

12                                Defendant.

13           The Court conducted a detention hearing under 18 U.S.C. § 3142(f), and finds there are

14   no conditions which the defendant can meet which would reasonably assure the defendant’s

15   appearance as required or the safety of any other person and the community.

16          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17           Defendant is charged with Arson. He has a criminal history that includes convictions for

18   assault and domestic violence, a pattern of failing to appear for court appearances, and three

19   outstanding warrants for his arrest in the state courts. Defendant was originally charged and

20   arrested in the state courts for this offense. After he posted bail in the state case, he was re-

21   arrested on allegations that a security guard in the early morning hours, and appeared to be

22   heavily drinking. Although this offense indicates defendant may have issues with alcohol abuse,

23   defendant denied alcohol abuse when interviewed by the U.S. pretrial office. However,

     defendant’s claim about his alcohol use was contradicted by his brother who indicated


     DETENTION ORDER - 1
                Case 2:20-mj-00425-BAT Document 13 Filed 07/20/20 Page 2 of 3



 1   defendant’s use of alcohol was problematic. Defendant’s aunt further indicated defendant drinks

 2   heavily every day.

 3          The government proffered evidence from recorded jail calls defendant made that he

 4   planned to flee the area and is thus a flight risk. The government also proffered evidence their

 5   case against defendant is strong indicating he made incriminating statements to relatives. And

 6   finally, the government proffered evidence of the seriousness of the charges. Defendant is

 7   accused of starting a fire to burn down the Seattle Police East Precinct building. The alleged act

 8   occurred at night and the fire was started very close to where a number of individuals had set

 9   tents in which to sleep.

10          It is therefore ORDERED:

11          (1)     Defendant shall be detained pending trial and committed to the custody of the

12   Attorney General for confinement in a correctional facility separate, to the extent practicable,

13   from persons awaiting or serving sentences, or being held in custody pending appeal;

14          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

15   counsel;

16          (3)     On order of a court of the United States or on request of an attorney for the

17   Government, the person in charge of the correctional facility in which Defendant is confined

18   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

19   connection with a court proceeding; and

20   /

21   /

22   /

23   /




     DETENTION ORDER - 2
              Case 2:20-mj-00425-BAT Document 13 Filed 07/20/20 Page 3 of 3



 1          (4)     The Clerk shall provide copies of this order to all counsel, the United States

 2   Marshal, and to the United States Probation and Pretrial Services Officer.

 3          DATED this 20th day of July, 2020

 4

 5                                                                        A
                                                          BRIAN A. TSUCHIDA
 6                                                        Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
